NUMBER 13-16-00304-CR

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                                 IN RE RANDALL BOLIVAR


                           On Petition for Writ of Mandamus.


                            MEMORANDUM OPINION
               Before Justices Benavides, Perkes, and Longoria
                      Memorandum Opinion Per Curiam1

        Relator Randall Bolivar, proceeding pro se, filed a petition for writ of mandamus in

the above cause on June 6, 2016. April 29, 2011. Relator contends that his conviction

for murder is void because the trial court was disqualified to proceed over his case.

        To be entitled to mandamus relief, relator must establish both that he has no

adequate remedy at law to redress his alleged harm, and that what he seeks to compel

is a ministerial act not involving a discretionary or judicial decision. State ex rel. Young


        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
v. Sixth Judicial Dist. Ct. of Apps. at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim. App.

2007). If the relator fails to meet both of these requirements, then the petition for writ of

mandamus should be denied. See id. It is the relator’s burden to properly request and

show entitlement to mandamus relief. Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.–

Houston [1st Dist.] 1992, orig. proceeding) (“Even a pro se applicant for a writ of

mandamus must show himself entitled to the extraordinary relief he seeks.”).

       The Court, having examined and fully considered the petition for writ of mandamus

and the response thereto, is of the opinion that relator has not met his burden to obtain

mandamus relief. See State ex rel. Young, 236 S.W.3d at 210. Relator has raised the

same issue presented in this original proceeding in a separate appeal currently pending

in this Court in our cause number 13-14-00157-CR. Thus, relator has an adequate

remedy by appeal. See In re Lerma, 144 S.W.3d 21, 25 (Tex. App.—El Paso 2004, orig.

proceeding); see also In re Durham, No. 09-11-00579-CR, 2011 WL 5389878, at *1 (Tex.

App.—Beaumont Nov. 9, 2011, orig. proceeding) (mem. op. per curiam, not designated

for publication). Accordingly, we deny relator’s petition for writ of mandamus. See TEX.

R. APP. P. 52.8(a).

                                                                       PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
7th day of June, 2016.




                                             2